Citation Nr: 0510401	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  00-18 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hands.

2.  Entitlement to service connection for failed back 
syndrome.

3.  Entitlement to service connection for bowel and bladder 
control problems.

4.  Entitlement to service connection for arthritis of the 
upper extremities.

5.  Entitlement to service connection for arthritis of the 
lower extremities.

6.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

7.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left upper 
extremity, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right upper 
extremity, currently evaluated as 20 percent disabling.

9.   Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Wichita, Kansas Regional Office (the RO) of the Department of 
Veterans Affairs (VA).

Procedural history

The veteran served on active duty from June 1970 to June 1973 
and from March 1984 to April 1985.  He served in Vietnam and 
was awarded the Combat Infantryman Badge and the Air Medal, 
among other awards and decorations.

The veteran's claim of entitlement to service connection for 
a disability of the hands was denied by the RO in October 
1999.  The veteran indicated disagreement with that decision 
in May 2000 and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in September 2000.  That issue, accordingly, is 
before the Board and will be decided.

Issues on remand

In December 2004, the veteran indicated disagreement with the 
RO's denial in October 2004 of entitlement to service 
connection for failed back syndrome, bowel and bladder 
control problems, arthritis of the upper and lower 
extremities, and peripheral neuropathy of the left lower 
extremity; and entitlement to increased disability ratings 
for service-connected peripheral neuropathy of the left and 
right upper and right lower extremities, each currently 
evaluated as 20 percent disabling.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

The veteran, either on his own or through his fiduciary, has 
requested service connection or increased disability 
compensation for a variety of other disabilities.  Those 
matters have been the subjects of RO adjudication, but for 
various reasons they are not presently in appellate status 
before the Board.  

Claims of entitlement to increased disability ratings for 
left and right shoulder disorders, each rated as 10 percent 
disabling, were denied by the RO in October 1999.  The 
veteran submitted a notice of disagreement (NOD) in September 
2000.  In July 2001, the RO increased the disability rating 
for each shoulder to 20 percent, and a statement of the case 
(SOC) was issued in July 2001 pursuant to that decision.  
The veteran did not file a substantive appeal within the 
prescribed time period.   
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004); see also Archbold v. Brown, 9 Vet. App. 124 (1996), 
stipulating that an appeal consists of a timely filed NOD in 
writing and, after an SOC has been issued, a timely filed 
substantive appeal.

Similarly, with regard to a claim of entitlement to service 
connection for radial nerve damage, also denied by the RO in 
October 1999, an NOD was submitted in September 2000 and a 
SOC (characterized as a supplemental SOC) was issued in July 
2001.  No substantive appeal was thereafter received, and 
that appeal has not been perfected.  

A claim of entitlement to special monthly compensation (SMC) 
for loss of use of both buttocks was denied by the RO in 
January 2003.  A NOD was submitted in January 2003 and a SOC 
issued in January 2004, but no substantive appeal was 
thereafter received.  The RO determined that there was no 
timely appeal of that decision; the veteran thereafter 
claimed that the RO was in error, and the RO issued a SOC as 
to the matter of timeliness of the appeal in September 2003.  
No substantive appeal was subsequently filed as to the issue 
of the timeliness of the appeal of the denial of entitlement 
to SMC.  Neither the underlying SMC issue or the timeliness 
of appeal issue is therefore before the Board.

A claim of clear and unmistakable error in an October 1997 
rating decision assigning a 30 percent disability rating for 
post-traumatic stress disorder was denied by the RO in 
January 2003 and is not before the Board due to failure to 
submit a substantive appeal: a NOD was submitted in January 
2003 and a SOC issued in January 2004, but no substantive 
appeal was thereafter received.  

A claim of entitlement to service connection for a right knee 
disorder was denied by the RO in October 1999, which was duly 
appealed via  a timely filed substantive appeal submitted in 
September 2000.  In April 2002, the RO granted service 
connection for a right knee disorder, and assigned a 10 
percent disability rating therefor.  The veteran indicated 
disagreement with that rating in June 2002, and was furnished 
with an SOC as to the question of increased compensation in 
July 2002.  No substantive appeal as to the matter of an 
increased rating was thereafter received.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held, in cases in which service connection was 
granted and the claimant thereafter disagreed with the 
disability rating assigned, that separate appellate 
development (an NOD, SOC, and substantive appeal) was 
required.  Holland v. Gober, 10 Vet. App. 433 (1997).  See 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
issue of entitlement to an increased rating for a service-
connected right knee disorder is accordingly not before the 
Board.

In a statement dated in December 2004, the veteran, inter 
alia, also appeared to raise claims of entitlement to service 
connection for erectile dysfunction, and of entitlement to an 
increased disability rating for his service-connected low 
back disorder.  These matters have not been considered by the 
RO, and have not been developed for appellate review.  They 
are accordingly referred to the RO for action as appropriate.


FINDING OF FACT

A bilateral hand disability is not shown by competent medical 
evidence.


CONCLUSION OF LAW

A bilateral hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a disability of the 
hands.

The veteran is seeking service connection for a bilateral 
hand disability.  This issue is discussed immediately below.  
He is also seeking service connection or increased disability 
ratings for various other disorders.  These issues are 
discussed in the Remand section of this decision. 

The Veterans Claims Assistance Act 

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2000 statement of the case, and by the 
several supplemental statements of the case issued 
thereafter, of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. 

Crucially, a letter was sent to the veteran by the RO in June 
2003 that was specifically intended to address the 
requirements of the VCAA with reference to the veteran's 
claim of entitlement to service connection for a bilateral 
hand disability.  The letter explained to the veteran that 
the RO was processing his claim, and provided him with the 
evidentiary requirements as they pertain to service 
connection claims.  The RO listed the evidence that had been 
received, with citation to prior documents in which this 
evidence had been discussed.  The veteran was informed that 
he should provide evidence as to an in-service disability, a 
current disability, and a relationship between the in-service 
and current problems.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2003 VCAA letter, the RO informed the veteran that VA was 
responsible for obtaining records from any Federal agency, to 
include the military, VA hospitals, or the Social Security 
Administration.  He was also informed that VA would make 
reasonable efforts to obtain on his behalf relevant records 
not held by a Federal agency, to include records from state 
or local governments, private doctors and hospitals, and 
current and former employers.  The letter also stated that a 
VA examination would be provided if one was necessary to make 
a decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The letter informed the veteran that he was to give VA enough 
information about his records so that VA could request them 
from the person or agency that has them.  He was advised 
that, if the holder of the records declined to give VA the 
records or asks VA for a fee to provide them, VA will notify 
him of the problem.  He was specifically advised as follows:  
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis as in original.)  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2003 VCAA letter told the 
veteran "If there is any other evidence and information that 
you think will support your claim, please let us know."  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
June 2003 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  He has been accorded numerous VA examinations.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  VA has no further duty, therefore, 
to notify the veteran of the evidence needed to substantiate 
his claim, or to assist him in obtaining that evidence, in 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The current medical evidence does not demonstrate the 
presence of a disability that can be characterized as one 
that pertains specifically to the hands.  Rather, the 
competent medical evidence of record shows that the veteran 
has service-connected upper extremity peripheral neuropathy 
is effecting his hands.  This is a critical distinction.   

The veteran has established service connection for several 
upper extremity disorders, to include peripheral neuropathy 
of both upper extremities and peripheral neuropathy of the 
right wrist.  The report of an October 2001 VA examination 
notes evidence of multiple isolated peripheral nerve injuries 
of bilateral ulnar and bilateral median nerves, probably 
representing multiple compression neuropathies.  
The report of a March 2004 VA neurological examination notes 
that there was decreased sensation bilaterally from the 
veteran's wrists to his finger tips; the diagnosis was 
diffuse peripheral neuropathy of the extremities.

Crucially, the medical evidence does not show any impairment 
of the hands that is not attributable to the service-
connected peripheral neuropathy.  There is no medical 
evidence which specifically diagnoses any disability of the 
hands aside from peripheral neuropathy.  

The October 2001 VA examination report indicates that the 
veteran had hand pain, with complaints by the veteran that 
his hands ached, along with swelling, loss of strength, and 
cramping that increased with use of the hands.  This report, 
however, does not show that a hand disability was diagnosed, 
or that any hand problems were distinguishable from the 
service connected neuropathy. The report of an August 2004 VA 
genitourinary examination notes, in passing, that the veteran 
apparently cited a history of musculoskeletal pains of the 
hands, but does not note the presence of a particular hand 
disorder, or that any such disorder had been diagnosed.  

The Court has held that symptoms, such as pain, alone, 
without a diagnosed malady or underlying condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) aff'd, Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) [symptoms, without a finding of an 
underlying disability, cannot be service-connected].

To the extent that the veteran and/or his fiduciary believe 
that he has a disability of the hands, as lay persons without 
medical training they are not competent to attribute symptoms 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

Because service connection has been established for bilateral 
upper extremity peripheral neuropathy, and any additional 
award of service connection for  symptoms thereof would 
violate the prohibition on the "pyramiding" of symptoms.  
See 38 C.F.R. § 4.14 (2004), which proscribes the evaluation 
of the same disability under various diagnoses.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists]; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  The veteran's claim of entitlement to service 
connection for a bilateral hand disability fails on this 
basis alone.

In brief, there is no showing that a current disability of 
the hands exists.  Hickson element (1) disability, is not 
satisfied, an the veteran's claim fails on that basis.  

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
disability of the hands.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a bilateral hand disability is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

2.  Entitlement to service connection for failed back 
syndrome.

3.  Entitlement to service connection for bowel and bladder 
control problems.

4.  Entitlement to service connection for arthritis of the 
upper extremities.

5.  Entitlement to service connection for arthritis of the 
lower extremities.

6.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

7.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left upper 
extremity, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right upper 
extremity, currently evaluated as 20 percent disabling.

9.   Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 20 percent disabling.

As noted above, the RO, in an October 2004 rating decision, 
denied the above claims.  In December 2004, the veteran 
submitted a statement in which, in pertinent part, he 
indicated disagreement with those determinations.  Under 
38 C.F.R. § 20.201, a written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  It is therefore 
incumbent upon the RO to issue a statement of the case (SOC) 
as to these claims; see 38 C.F.R. § 20.200.  

In this case, the RO has yet to furnish the veteran with a 
SOC as to these matters.  In such situations, according to 
the Court, the Board must remand the claim to the agency of 
original jurisdiction (AOJ) for the issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issues identified immediately above.  The 
veteran should be provided with 
appropriate notice of his appellate 
rights and be accorded the appropriate 
period of time within which to submit a 
substantive appeal.  If a timely 
substantive appeal is received with 
regard to any or all of these issues, the 
claim should be forwarded to the Board 
for appellate consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


